Appeal by the defendant from a resentence of the County Court, Nassau County (Boklan, J.), imposed April 17, 2002, upon his conviction of attempted robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), after remittitur from this Court for resentencing (see People v Williams, 290 AD2d 570 [2002]).
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Santucci, J.P., H. Miller, Luciano, Crane and Spolzino, JJ., concur.